        Case 2:21-cv-00179-MV-GBW Document 24 Filed 07/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

ISAAC LEGARETTA, ANTHONY
ZOCCOLI and JOHN or JANE DOES 1-20,

               Plaintiff,

v.                                                         No. 2:21-cv-00179-MV-GBW

FERNANDO MACIAS, Dona Ana County
Manager, DIRECTOR BRYAN BAKER, an
Official with the Dona Ana County Detention
Center, CAPTAIN BEN MENDOZA, an official
with the Dona Ana County Detention Center,
CAPTAIN JOSHUA FLEMING, an official with
the Dona Ana County Detention Center, COUNTY
OF DONA ANA and JOHN or JANE DOES 1-20,

        Defendants.

                        NOTICE OF COMPLETION OF BRIEFING

        Pursuant to the Local Rules of Civil Procedure, D.N.M.LR-Civ. 7.4(e) Defendants Macias,

Baker, Mendoza, Fleming, and County of Dona Ana, New Mexico (hereinafter referred to as

“County Defendants”), by and through undersigned counsel, notifies the Court of the following:

     1. County Defendants filed their Motion to Dismiss in Lieu of an Answer [Doc. 20] on June

        3, 2021.

     2. County Defendants filed a Notice of Supplemental Authority [Doc. 21] on June 14, 2021.

     3. Plaintiffs filed their Response to County Defendants’ Motion to Dismiss in Lieu of an

        Answer [Doc. 22] on June 28, 2021.

     4. County Defendants filed their Reply in Support of Their Motion to Dismiss in Lieu of an

        Answer [Doc. 23] on July 12, 2021.

     5. Therefore, County Defendants’ Motion to Dismiss in Lieu of an Answer is ready for a

        decision.
       Case 2:21-cv-00179-MV-GBW Document 24 Filed 07/12/21 Page 2 of 2




                                                Respectfully submitted:

                                                NEW MEXICO ASSOCIATION OF COUNTIES

                                                /s/ Brandon Huss
                                                BRANDON HUSS
                                                DAVID A. ROMAN
                                                111 Lomas Blvd. Ste. 424
                                                Albuquerque, New Mexico 87102
                                                (505) 820-8116
                                                bhuss@nmcounties.org
                                                droman@nmcounties.org
                                                Attorneys for County Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2021, I filed the foregoing pleading electronically through

the CM/ECF system, which caused all counsel of record to be served electronically, as more fully

reflected on the Notice of Electronic Filing.

/s/ Brandon Huss
BRANDON HUSS




                                                   2
